Case 19-20819-drd13    Doc 16    Filed 04/29/20 Entered 04/29/20 14:33:43   Desc Main
                                Document      Page 1 of 7



               IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF MISSOURI

 IN RE:                         )
                                )
 JOSEPH STANLEY ELY and         )
 DONALD DALE UPP,               )    Case No. 19-20818-drd-13
                                )    Jointly Administered
 Debtors.                       )
                                )
 __________________________________________________________________

 IN RE:                                 )
                                        )
 DONALD DALE UPP,                       )
                                        )       Case No. 19-20819-drd-13
 Debtor.                                )
                                        )

                           MEMORANDUM OPINION

       Before the Court is the Motion to Dismiss Donald Dale Upp’s Chapter 13

 Bankruptcy Case (the “Motion”) filed by Rivercene Bed and Breakfast, LLC

 (“Rivercene”). The Court has jurisdiction over this motion pursuant to 28 U.S.C.

 §§1334(b), 157(a) and 157(b)(1). This is a core proceeding which this Court may

 hear and determine pursuant to 28 U.S.C. §157(b)(2)(A). Rivercene urges the Court

 to dismiss the Debtor’s bankruptcy case on eligibility grounds. For the reasons that

 follow, the Motion is granted.

                                I.    BACKGROUND

       The facts underlying this Motion are not in dispute. In 2011, Donald Upp (the

 “Debtor”) and his partner, Joseph Ely, purchased from Rivercene a bed and breakfast

 operation consisting of personal and real property (the “Real Property”). Rivercene

                                            1
Case 19-20819-drd13         Doc 16     Filed 04/29/20 Entered 04/29/20 14:33:43                Desc Main
                                      Document      Page 2 of 7



 was granted a deed of trust in the latter, subject to a first deed of trust in favor of

 DAS Acquisition Company, LLC (“DAS Acquisition”), securing a debt of

 approximately $368,000.

         A dispute arose regarding the parties’ obligations, and litigation ensued. In

 2014, the Circuit Court of Howard County, Missouri, entered judgment in favor of

 Rivercene and against the Debtor and Mr. Ely in the amount of $247,500 plus

 interest. The judgment was appealed. The court of appeals affirmed, but found that

 the trial court erred in not assessing attorney’s fees against the Debtor and Mr. Ely.

 The case was remanded for attorney’s fees to be assessed.                            The trial court

 subsequently entered another judgment for Rivercene in the amount of $200,000
 plus interest for attorney’s fees. Nothing has ever been paid on these judgments.

         The parties have stipulated that on the day of the Debtor’s bankruptcy filing,

 he owed $579,761.78 on account of the two judgments. The parties have also agreed
 that there is no equity to which Rivercene’s lien attaches because the Real Property

 is worth less than DAS Acquisition’s first lien.

         On September 5, 2019, the Debtor and Mr. Ely filed separate petitions seeking

 relief under Chapter 13.1 Their cases are being jointly administered, but have not

 been consolidated. Rivercene did not file a proof of claim in the cases.




 1 Mr. Ely had filed a petition for relief under Chapter 7 in November of 2018, and was granted a discharge
 in March of 2019.


                                                     2
Case 19-20819-drd13           Doc 16     Filed 04/29/20 Entered 04/29/20 14:33:43                   Desc Main
                                        Document      Page 3 of 7



         The Debtor and Mr. Ely are not married or related by blood. However, they

 have lived together for at least nine years. The Debtor earns no income due to a

 medical disability, and his application for disability benefits is currently pending.2

         Rivercene argues that the Debtor is ineligible for chapter 13 relief for two
 reasons: 1) that he does not receive regular income, and 2) that he owes debts in

 excess of the statutory threshold.3                The Debtor has responded that Mr. Ely’s

 commitment to fund the Chapter 13 plan, combined with the disability income that
 the Debtor expects to receive, satisfies the income requirement. The Debtor also

 asserts that both the scheduled unsecured debts and the allowed unsecured claims

 are less than the statutory limit for eligibility. Finally, the Debtor challenges

 Rivercene’s standing to seek dismissal, claiming it does not have a pecuniary interest

 in the case.
                                          II.     DISCUSSION
         Before discussing the two major issues raised by the parties, the Court will
 address the Debtor’s complaint that the Motion was filed more than 90 days after the
 filing of the bankruptcy case. There is no deadline for the filing of a motion to
 dismiss. 11 U.S.C. §1307. In addition, the Debtor has presented no evidence of bad
 faith on Rivercene’s part, nor of prejudice he has suffered as a result of the timing
 of the Motion.
 Standing

 2
   According to the Debtor’s pleadings, a hearing on his application was scheduled for April 29, 2020. The
 outcome of that hearing will not impact this Court’s determination of the Debtor’s eligibility for the reasons
 stated in this Opinion.
 3 Because the Court finds that the Debtor is ineligible for Chapter 13 relief based on the Bankruptcy Code’s

 debt limits, the Court declines to address the issue raised by Rivercene regarding the Debtor’s lack of regular
 income.

                                                       3
Case 19-20819-drd13    Doc 16    Filed 04/29/20 Entered 04/29/20 14:33:43     Desc Main
                                Document      Page 4 of 7



       Bankruptcy Code §1307 provides that “on request of a party in interest …the
 court…may dismiss a case under this chapter…for cause.” While the term “party in
 interest” is not defined in the Code, courts have generally construed it to include
 anyone whose pecuniary interest is directly affected by the bankruptcy proceeding.
 See, e.g., In re Jensen, 369 B.R. 210, 226 (Bankr. E.D. Penn. 2007); In re Sobczak,
 369 B.R. 512, 517-18 (9th Cir. BAP 2007). That definition does not appear to hinge
 on the individual or entity having filed a proof of claim or holding an allowed claim.
 In re Turpen, 218 B.R. 908, 911 (Bankr. N.D. Iowa 1998).
       A party in interest may have standing in one respect while lacking standing in
 another. In re Ofty Corp., 44 B.R. 479, 481 (Bankr. D. Del. 1984). As the court
 stated in In re Haslam, 2008 WL 8444816 *4 (9th Cir. BAP March 31, 2008), “A
 party’s standing in a bankruptcy case, however, is not an all-or-nothing proposition.
 Rather, it must be determined on a particularized basis as to each theory raised.” For
 example, courts have denied creditors who have not filed a claim the right to object
 to plan confirmation on grounds related to the sufficiency of the distribution, but
 have allowed such creditors to object to confirmation on good faith grounds. See,
 e.g., Haslam, 2008 WL 8444816 at *4; In re Parandeh, 2015 WL 430383 (Bankr.
 E.D.Va. Jan. 28, 2015).
       The Debtor asserts that Rivercene does not have a pecuniary interest in the
 case because, even if the Real Property is sold, Rivercene would receive nothing
 since the amount of the first lien exceeds the value of the collateral. He also asserts
 that Rivercene abandoned its interest in the case by “failing to participate in any
 meaningful way until after all relevant deadlines had passed,” implying that
 Rivercene’s failure to file a proof of claim prevents it from seeking dismissal.


                                           4
Case 19-20819-drd13     Doc 16    Filed 04/29/20 Entered 04/29/20 14:33:43     Desc Main
                                 Document      Page 5 of 7



               None of those arguments is sufficient to strip Rivercene of its standing
 to raise the issue of the Debtor’s eligibility. While it is true that Rivercene did not
 file a proof of claim in the Debtor’s case, Rivercene holds a lien on the Real Property
 and is a creditor as that term is defined in the Code. 11 U.S.C. §101(10). It has a
 practical stake in the outcome of this case, and therefore, falls within the broad
 definition of party in interest. Rivercene has standing to bring this Motion.
 Eligibility
       Pursuant to §109(e), only an individual with regular income who owes, on the
 date of the filing of the petition, noncontingent, liquidated, unsecured debts of less
 than $419,275 may be a Chapter 13 debtor. The characterization of debt for purposes
 of eligibility is governed by §506(a). Miller v. United States, 907 F.2d 80, 82 (8th
 Cir. 1990).
       The numbers speak for themselves. As Rivercene points out, the parties have
 stipulated that on the Debtor’s petition date, he owed a debt of $579,761.78
 attributed to two judgments entered against him in favor of Rivercene — one for the
 original judgment’s principal amount of $240,000 plus interest of $124,617.95, and
 the other for the attorney fee judgment’s principal balance of $200,000 plus interest
 of $7,643.84. Because there is no equity in the Real Property to satisfy Rivercene’s
 lien derived from its deed of trust and the judgments, the debt it is owed is unsecured.
 In his opposition to the Motion, the Debtor himself “concedes that the judgments
 identified by Rivercene in its motion are non-contingent and liquidated debts that
 are wholly unsecured by value in collateral and that, when combined, exceed the
 unsecured debt limits of §109(e).”




                                            5
Case 19-20819-drd13        Doc 16     Filed 04/29/20 Entered 04/29/20 14:33:43              Desc Main
                                     Document      Page 6 of 7



        At the same time, the Debtor argues that the amount of his unsecured debt that
 was scheduled, $64,410, is well within the limits of §109(e). However, that amount
 is derived from Schedule E/F which does not include the Rivercene or DAS
 Acquisition debts, and is thus, erroneous. The Debtor and Mr. Ely listed in their
 Schedule D a debt owed to BBT in the amount of $366,308, secured by the Real
 Property valued at $207,413.4 They also listed a debt owed to Rivercene in the
 amount of $360,000, secured by the same Real Property at the same value.                         The
 total of the unsecured debt from these two creditors alone, $738,656.78 ($579,761.78
 from the Rivercene debt plus $158,895 from the BBT debt), clearly exceeds the
 statutory limit of $419,275.
        The Debtor contends that he believed the attorney’s fees were already
 included in the scheduled debts. That is not the case. As stated previously, the
 scheduled debt of $360,000 does not include the additional judgment for attorney’s
 fees in the amount of $200,000 plus interest.
        It is appropriate in this case for the Court to look beyond the Debtor’s
 schedules to determine the amount of unsecured debt for eligibility purposes. As the
 court stated in Barcal v. Laughlin, 213 B.R. 1008 (8th Cir. BAP 1993):
         … the court should neither place total reliance upon a debtor's
        characterization of a debt nor rely unquestionably on a creditor's proof
        of claim, for to do so would place eligibility in control of either the
        debtor or the creditor. At a hearing on eligibility, the court should thus,
        canvass and review the debtor's schedules and proofs of claim, as well
        as other evidence offered by a debtor or the creditor to decide only
        whether the good faith, facial amount of the debtor's liquidated and non-
        contingent debts exceed statutory limits.


 4
  The Allonge to the original note in favor of DAS Acquisition indicates payment to the order of Branch
 Banking and Trust Co.

                                                   6
Case 19-20819-drd13     Doc 16    Filed 04/29/20 Entered 04/29/20 14:33:43       Desc Main
                                 Document      Page 7 of 7



 Id. at 1015. Here, copies of the judgments were presented by Rivercene as evidence
 of the debt.    Additionally, the Debtor himself entered into a stipulation that
 characterized the total amount of the judgments as unsecured debt. The Debtor’s
 reliance on the scheduled amounts is, therefore, disingenuous.
       The Debtor also contends that the allowed unsecured debt is within the limit
 set forth in §109(e), suggesting that the debt owed to Rivercene should not be
 included in the calculation because it is not an allowed claim. The plain language
 of the statute does not restrict the definition of debt in that way, so the Court will not
 impose such a requirement.          In re Quintana, 107 B.R. 234 (9th Cir. BAP
 1989)(relying on statutory construction, court refused to impose a restricted
 definition of the term “debt” for purposes of determining chapter 12 eligibility).
       The Debtor has unsecured debts in excess of $419,275, and is therefore
 ineligible for Chapter 13 relief.
       For this reason, the Motion is hereby granted.

 Dated: April 29, 2020                    /s/Dennis R. Dow
                                          THE HONORABLE DENNIS R. DOW
                                          UNITED STATES BANKRUPTCY JUDGE




                                             7
